                                                                                                                        Case 2:18-cv-00009-APG-BNW Document 68
                                                                                                                                                            67 Filed 07/29/20
                                                                                                                                                                     07/24/20 Page 1 of 4


                                                                                                                        LAGOMARSINO LAW
                                                                                                                    1   ANDRE M. LAGOMARSINO, ESQ.
                                                                                                                    2   Nevada Bar No. 6711
                                                                                                                        3005 W. Horizon Ridge Pkwy., #241
                                                                                                                    3   Henderson, Nevada 89052
                                                                                                                        Telephone: (702) 383-2864
                                                                                                                    4   Facsimile: (702) 383-0065
                                                                                                                        AML@lagomarsinolaw.com
                                                                                                                    5
                                                                                                                        Attorney for Defendant The State of Nevada
                                                                                                                    6
                                                                                                                                                         UNITED STATES DISTRICT COURT
                                                                                                                    7
                                                                                                                                                            CLARK COUNTY, NEVADA
                                                                                                                    8
                                                                                                                        COLLEEN HARRINGTON, an Individual,                    CASE NO.: 2:18-cv-00009-APG-BNW
                                                                                                                    9
                  3005 West Horizon Ridge Parkway, Suite 241, Henderson, Nevada 89052




                                                                                                                                            Plaintiff,
                                                                                                                   10
                                                                                        Facsimile (702) 383-0065




                                                                                                                                               vs.                                         STIPULATION TO
                                                                                                                   11
                                                                                                                                                                                          EXTEND DISCOVERY
                                                                                                                        THE STATE OF NEVADA, ex rel. NEVADA
                                                                                                                   12   SYSTEM    OF  HIGHER    EDUCATION,
LAGOMARSINO LAW




                                                                                                                        COLLEGE OF SOUTHERN NEVADA; and                                      (First Request)
                                                                                                                   13   DOES I-X;
                                                                                                                   14                      Defendants.
                                                                                        Telephone (702) 383-2864




                                                                                                                   15

                                                                                                                   16          IT IS HEREBY STIPULATED AND AGREED between the parties that the discovery cut-

                                                                                                                   17   off date of August 14, 2020, be continued for a period of sixty (60) days up to and including

                                                                                                                   18   October 13, 2020, for the purpose of allowing the parties to complete written discovery, disclose
                                                                                                                   19
                                                                                                                        expert witnesses, and take depositions of the parties.
                                                                                                                   20
                                                                                                                        I.     DISCOVERY COMPLETED TO DATE
                                                                                                                   21
                                                                                                                                The Parties have propounded a first set of written discovery, to which both parties have
                                                                                                                                                                                     28




                                                                                                                   22
                                                                                                                        responded. They have also exchanged their initial Rule 26 Disclosures, and Defendant has provided
                                                                                                                   23

                                                                                                                   24   supplements thereto. Defendant has noticed Plaintiff’s deposition for August 8, 2020, which is set to
                                                                                                                    1
                                                                                                                    2
                                                                                                                    3
                                                                                                                    4
                                                                                                                    5
                                                                                                                    6
                                                                                                                    7
                                                                                                                    8
                                                                                                                    9
                                                                                                                   10
                                                                                                                   11
                                                                                                                   12
                                                                                                                   13
                                                                                                                   14
                                                                                                                   15
                                                                                                                   16
                                                                                                                   17
                                                                                                                   18
                                                                                                                   19
                                                                                                                   20
                                                                                                                   21
                                                                                                                   22
                                                                                                                   23
                                                                                                                   24
                                                                                                                   25
                                                                                                                   26
                                                                                                                   27




                                                                                                                   25   be moved due to COVID-19. Lastly, the parties have participated in extensive meet and confers
                                                                                                                   26   regarding Defendant’s discovery responses which will result in additional documentation that will
                                                                                                                   27
                                                                                                                        need to be located and potential motions to compel.
                                                                                                                   28


                                                                                                                                                                    Page 1 of 4
                                                                                                                        Case 2:18-cv-00009-APG-BNW Document 68
                                                                                                                                                            67 Filed 07/29/20
                                                                                                                                                                     07/24/20 Page 2 of 4


                                                                                                                        II.    DISCOVERY YET TO BE COMPLETED
                                                                                                                    1

                                                                                                                    2          Written discovery responses need to be evaluated for potential issues and/or motion practice.

                                                                                                                    3   The parties will take the depositions of the Plaintiff and other percipient witnesses. They will also

                                                                                                                    4   disclose expert reports and any necessary rebuttal expert reports.
                                                                                                                    5
                                                                                                                        III.   REASONS WHY REMAINING DISCOVERY HAS NOT BEEN COMPLETED
                                                                                                                    6
                                                                                                                               After initial motion practice, the Parties entered into a Stipulated Discovery Plan and
                                                                                                                    7
                                                                                                                        Scheduling Order, which was granted on July 22, 2019. (ECF No. 41). That Order slated discovery
                                                                                                                    8
                                                                                                                        to close on December 23, 2019. However, just days before that deadline was set to expire, Plaintiff’s
                                                                                                                    9
                  3005 West Horizon Ridge Parkway, Suite 241, Henderson, Nevada 89052




                                                                                                                   10   attorneys filed their Motion to Withdraw (ECF No. 43), which was ultimately granted on December
                                                                                        Facsimile (702) 383-0065




                                                                                                                   11   23, 2019 (ECF No. 46). Shortly after, Defendant filed its Motion for Summary Judgment (ECF No.
                                                                                                                   12   49) on January 22, 2020 and then Plaintiff filed her Request for Continuance on February 3, 2020
LAGOMARSINO LAW




                                                                                                                   13
                                                                                                                        (ECF No. 52), in proper person. Plaintiff’s Request was granted, in part, on April 17, 2020, setting
                                                                                                                   14
                                                                                                                        the current deadlines into effect (ECF No. 63).
                                                                                        Telephone (702) 383-2864




                                                                                                                   15
                                                                                                                               Defendant retained this firm to represent them on June 9, 2020 (ECF No. 66). As such, and
                                                                                                                   16

                                                                                                                   17   to diligently conduct discovery in this matter, the parties respectfully request the instant extension.

                                                                                                                   18   There are potential discovery issues that need to be vetted and this extension may allow time for the

                                                                                                                   19   parties to gather ample information and potentially discuss resolution of this matter.
                                                                                                                   20   IV.    PROPOSED EXTENDED DEADLINES
                                                                                                                   21
                                                                                                                               The parties respectfully request this Court enter an order as follows:
                                                                                                                                                                                      28




                                                                                                                   22
                                                                                                                               (A)     Discovery Deadline.
                                                                                                                   23
                                                                                                                               The current discovery cut-off date of August 14, 2020 should be extended for a period of
                                                                                                                   24
                                                                                                                    1
                                                                                                                    2
                                                                                                                    3
                                                                                                                    4
                                                                                                                    5
                                                                                                                    6
                                                                                                                    7
                                                                                                                    8
                                                                                                                    9
                                                                                                                   10
                                                                                                                   11
                                                                                                                   12
                                                                                                                   13
                                                                                                                   14
                                                                                                                   15
                                                                                                                   16
                                                                                                                   17
                                                                                                                   18
                                                                                                                   19
                                                                                                                   20
                                                                                                                   21
                                                                                                                   22
                                                                                                                   23
                                                                                                                   24
                                                                                                                   25
                                                                                                                   26
                                                                                                                   27




                                                                                                                   25   sixty (60) days up to and including Tuesday, October 13, 2020.

                                                                                                                   26          (B)     Experts and Rebuttal Experts.

                                                                                                                   27          This deadline is closed as of June 15, 2020.
                                                                                                                   28


                                                                                                                                                                    Page 2 of 4
                                                                                                                        Case 2:18-cv-00009-APG-BNW Document 68
                                                                                                                                                            67 Filed 07/29/20
                                                                                                                                                                     07/24/20 Page 3 of 4


                                                                                                                                (C)       Dispositive Motions.
                                                                                                                    1

                                                                                                                    2           All pretrial motions, including but not limited to, discovery motions, motions to dismiss,

                                                                                                                    3   motions for summary judgment, and all other dispositive motions shall be filed and served no later

                                                                                                                    4   than thirty (30) days after the close of discovery, or by Thursday, November 12, 2020.
                                                                                                                    5
                                                                                                                                (D)       Motions in Limine/Daubert Motions.
                                                                                                                    6
                                                                                                                                Under LR 16-3(b), any motions in limine, including Daubert motions, shall be filed and
                                                                                                                    7
                                                                                                                        served 30 days prior to the commencement of Trial. Oppositions shall be filed and served and the
                                                                                                                    8
                                                                                                                        motion submitted for decision 14 days thereafter. Reply briefs will be allowed only with leave of
                                                                                                                    9
                  3005 West Horizon Ridge Parkway, Suite 241, Henderson, Nevada 89052




                                                                                                                   10   the Court.
                                                                                        Facsimile (702) 383-0065




                                                                                                                   11           (E)       Pretrial Order.
                                                                                                                   12           Pursuant to LR 26(1)(e)(5), the Joint Pretrial Order shall be filed with this Court no later than
LAGOMARSINO LAW




                                                                                                                   13
                                                                                                                        thirty (30) days after the date set for filing dispositive motions, or by Monday, December 14, 20201,
                                                                                                                   14
                                                                                                                        unless dispositive motions are filed, in which case the date for filing the Joint Pretrial Order shall be
                                                                                        Telephone (702) 383-2864




                                                                                                                   15
                                                                                                                        suspended until 30 days after the decision on the dispositive motions or further order of this Court.
                                                                                                                   16

                                                                                                                   17   The disclosures required by Fed. R. Civ. P. 26(a)(3) and any objections shall be included in the final

                                                                                                                   18   pretrial order.

                                                                                                                   19           (F)       Interim Status Report.
                                                                                                                   20           LR 26-3 removed as of April 17, 2020.
                                                                                                                   21
                                                                                                                                (G)       Extensions or Modification of the Discovery Plan and Scheduling Order.
                                                                                                                                                                                                28




                                                                                                                   22
                                                                                                                                In accordance with LR 26-3, applications to extend any date set by the discovery plan,
                                                                                                                   23
                                                                                                                        scheduling order, or other order must, in addition to satisfying the requirements of LR IA 6-1, be
                                                                                                                   24
                                                                                                                    1
                                                                                                                    2
                                                                                                                    3
                                                                                                                    4
                                                                                                                    5
                                                                                                                    6
                                                                                                                    7
                                                                                                                    8
                                                                                                                    9
                                                                                                                   10
                                                                                                                   11
                                                                                                                   12
                                                                                                                   13
                                                                                                                   14
                                                                                                                   15
                                                                                                                   16
                                                                                                                   17
                                                                                                                   18
                                                                                                                   19
                                                                                                                   20
                                                                                                                   21
                                                                                                                   22
                                                                                                                   23
                                                                                                                   24
                                                                                                                   25
                                                                                                                   26
                                                                                                                   27




                                                                                                                   25   supported by a showing of good cause for the extension. All motions or stipulations to extend a

                                                                                                                   26   deadline set forth in a discovery plan shall be received by the Court not later than 21 days before the

                                                                                                                   27
                                                                                                                        1
                                                                                                                         This deadline falls on Saturday, December 12, 2020. As a result, this deadline extends to the next court day of Monday,
                                                                                                                   28   December 14, 2020, by operation of FRCP 6.


                                                                                                                                                                           Page 3 of 4
                                                                                                                        Case 2:18-cv-00009-APG-BNW Document 68
                                                                                                                                                            67 Filed 07/29/20
                                                                                                                                                                     07/24/20 Page 4 of 4


                                                                                                                        expiration of the subject deadline. A request made after the expiration of the subject deadline shall
                                                                                                                    1

                                                                                                                    2   not be granted unless the movant demonstrates that the failure to set was the result of excusable

                                                                                                                    3   neglect. Any motion or stipulation to extend a deadline or to reopen discovery shall include:

                                                                                                                    4          (a)     A statement specifying the discovery completed;
                                                                                                                    5
                                                                                                                               (b)     A specific description of the discovery that remains to be completed;
                                                                                                                    6
                                                                                                                               (c)     The reasons why the deadline was not satisfied or the remaining discovery was not
                                                                                                                    7
                                                                                                                        completed within the time limits set by the discovery plan; and
                                                                                                                    8
                                                                                                                               (d)     A proposed scheduled for completing all discovery.
                                                                                                                    9
                  3005 West Horizon Ridge Parkway, Suite 241, Henderson, Nevada 89052




                                                                                                                   10          This request for an extension is made in good faith and joined by all the parties in this case.
                                                                                        Facsimile (702) 383-0065




                                                                                                                   11   The Request is timely pursuant to LR 26-3. Trial is not yet set in this matter and dispositive motions
                                                                                                                   12   have not yet been filed. Accordingly, this extension will not delay this case. Moreover, since this
LAGOMARSINO LAW




                                                                                                                   13
                                                                                                                        request is a joint request, neither party will be prejudiced. The extension will allow the parties the
                                                                                                                   14
                                                                                                                        necessary time to complete discovery.
                                                                                        Telephone (702) 383-2864




                                                                                                                   15
                                                                                                                        DATED this 24th day of July, 2020.                 DATED this 24th day of July, 2020.
                                                                                                                   16

                                                                                                                   17                                                      LAGOMARSINO LAW

                                                                                                                   18    /s/ Colleen Harrington                 .           /s/ Andre M. Lagomarsino                  .
                                                                                                                        COLLEEN HARRINGTON                                 ANDRE M. LAGOMARSINO, ESQ. (#6711)
                                                                                                                   19   10429 Armand Avenue                                3005 W. Horizon Ridge Pkwy., #241
                                                                                                                        Las Vegas, Nevada 89129                            Henderson, Nevada 89052
                                                                                                                   20   Telephone: (702) 201-6948                          Telephone: (702) 383-2864
                                                                                                                   21   CH302@aol.com                                      Facsimile: (702) 383-0065
                                                                                                                        Plaintiff in Proper Person                         AML@lagomarsinolaw.com
                                                                                                                                                                                     28




                                                                                                                   22                                                      Attorney for Defendant The State of Nevada

                                                                                                                   23

                                                                                                                   24
                                                                                                                    1
                                                                                                                    2
                                                                                                                    3
                                                                                                                    4
                                                                                                                    5
                                                                                                                    6
                                                                                                                    7
                                                                                                                    8
                                                                                                                    9
                                                                                                                   10
                                                                                                                   11
                                                                                                                   12
                                                                                                                   13
                                                                                                                   14
                                                                                                                   15
                                                                                                                   16
                                                                                                                   17
                                                                                                                   18
                                                                                                                   19
                                                                                                                   20
                                                                                                                   21
                                                                                                                   22
                                                                                                                   23
                                                                                                                   24
                                                                                                                   25
                                                                                                                   26
                                                                                                                   27




                                                                                                                               IT IS SO ORDERED.
                                                                                                                   25
                                                                                                                                                                     ___________________________________________
                                                                                                                   26                                                UNITED STATES MAGISTRATE JUDGE
                                                                                                                                                                              July 28, 2020
                                                                                                                                                                     DATED: ______________________________
                                                                                                                   27

                                                                                                                   28


                                                                                                                                                                    Page 4 of 4
